In an action pursuant to CPLR article 13-A to declare a forfeiture of the proceeds of a crime, the defendant appeals from an order of the County Court, Nassau County (Winick, J.), dated August 9, 1989, which granted the plaintiff’s application for an order of attachment and a temporary restraining order. The notice of appeal from a decision dated July 27, 1989, is deemed a premature notice of appeal from the order dated August 9, 1989 (see, CPLR 5520 [c]).
Ordered that the order is affirmed, with costs.
The hearing court properly found that there was a substantial probability that the plaintiff claiming authority would prevail on the issue of forfeiture, that without an order of attachment the assets seized from the defendant’s drug-filled apartment — namely, $6,747.30 in small bills — would probably be dissipated, and that the need to attach the assets outweighed any potential hardship to the defendant (see, CPLR 1312 [3]; 1311 [1] [a]; Morgenthau v Citisource, Inc., 68 NY2d 211; Kuriansky v Natural Mold Shoe Corp., 133 Misc 2d 489, amended on other grounds upon rearg 136 Misc 2d 684). Lawrence, J. P., Joy, Friedmann and Krausman, JJ., concur.